Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 1 of 16 Page ID #:408




   1
   2
   3
   4
   5
   6
   7
   8                                UNITED STATES DISTRICT COURT
   9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 LANCE BAIRD, KOYANNA                                 CASE NO. 2:19-cv-10621 DSF (KSx)
     REDSTAR, and FABIAN HUERTA,
  12 individually and on behalf of a class of             Hon. Dale S. Fischer, Courtroom 7D
     others similarly situated,
  13
                  Plaintiffs,                             STIPULATION AND [PROPOSED]
  14                                                      PROTECTIVE ORDER
            v.
  15
     CHARTER COMMUNICATIONS,
  16 INC., dba CHARTER
     COMMUNICATIONS (CCI), INC., a
  17 Delaware corporation,
  18                    Defendant.
  19
  20           Plaintiffs Lance Baird, Koyaana Redstar, and Fabian Huerta (“Plaintiffs”) and
  21 Defendant Charter Communications, Inc. (“Defendant,” and together with Plaintiffs
  22 the “Parties”) hereby agree and stipulate as follows:
  23           1.       PURPOSES AND LIMITATIONS
  24           Discovery in this action is likely to involve production of confidential,
  25 proprietary or private information for which special protection from public
  26 disclosure and from use for any purpose other than pursuing this litigation may be
  27 warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
  28 enter the following Stipulated Protective Order.
       Baird v. Charter Commc'ns - Stipulation and
       Proposed Protective Order.docx                 1
                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 2 of 16 Page ID #:409




   1         The Parties acknowledge that this Order does not confer blanket protections
   2 on all disclosures or responses to discovery and that the protection it affords from
   3 public disclosure and use extends only to the limited information or items that are
   4 entitled to confidential treatment under the applicable legal principles.
   5         2.     GOOD CAUSE STATEMENT
   6         This action is likely to involve trade secrets, customer and pricing lists,
   7 market research and internal corporate analytics and surveys, performance studies,
   8 acquisition budgets and studies, and other valuable commercial, financial, technical
   9 and/or proprietary information for which special protection from public disclosure
  10 and from use for any purpose other than prosecution of this action is warranted.
  11         This confidential and proprietary material and information consist of, among
  12 other things, confidential business or financial information, information regarding
  13 confidential business practices, and other confidential research, development,
  14 analytics, surveys, or commercial information (including information implicating
  15 privacy rights of third parties), information otherwise generally unavailable to the
  16 public, or which may be privileged or otherwise protected from disclosure under
  17 state or federal statutes, court rules, case decisions, or common law.
  18         Accordingly, to expedite the flow of information, to facilitate the prompt
  19 resolution of disputes over confidentiality of discovery materials, to adequately
  20 protect information the parties are entitled to keep confidential, to ensure that the
  21 parties are permitted reasonable necessary uses of such material in preparation for
  22 and in the conduct of trial, to address their handling at the end of the litigation, and
  23 serve the ends of justice, a protective order for such information is justified in this
  24 matter. It is the intent of the Parties that information will not be designated as
  25 confidential for tactical reasons and that nothing be so designated without a good
  26 faith belief that it has been maintained in a confidential, non-public manner, and
  27 there is good cause why it should not be part of the public record of this case.
  28
                                                  2
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 3 of 16 Page ID #:410




   1          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
   2          The Parties further acknowledge, as set forth in Section 14.3, below, that this
   3 Stipulated Protective Order does not entitle them to file confidential information
   4 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   5 and the standards that will be applied when a party seeks permission from the court
   6 to file material under seal.
   7          4.     DEFINITIONS
   8          4.1.   Action: this pending federal lawsuit captioned “Lance Baird, Koyaana
   9 Redstar, and Fabian Huerta, individually and on behalf of a class of others similarly
  10 situated v. Charter Communications, Inc., dba Charter Communications (CCI), Inc.,
  11 a Delaware corporation,” Case No. 2:19-cv-10621-DSF-KSx.
  12          4.2.   Challenging Party: a Party or Non-Party that challenges the
  13 designation of information or items under this Order.
  14          4.3.   “CONFIDENTIAL” Information or Items: information (regardless of
  15 how it is generated, stored or maintained) or tangible things that qualify for
  16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  17 the Good Cause Statement.
  18          4.4.   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
  19 Information or Items: information (regardless of how it is generated, stored or
  20 maintained) or tangible things that qualify for protection under Federal Rule of Civil
  21 Procedure 26(c), and as specified above in the Good Cause Statement, and that are
  22 so competitively sensitive that disclosure to Non-Parties would create a substantial
  23 risk of competitive harm by revealing internal, proprietary information regarding
  24 pricing, acquisition budgeting, possible marketing, and analytics studies regarding
  25 subscriber experience.
  26          4.5.   Counsel: Outside Counsel of Record, In-House Counsel, and support
  27 staff.
  28
                                                  3
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 4 of 16 Page ID #:411




   1         4.6.   Designating Party: a Party or Non-Party that designates information or
   2 items that it produces in disclosures or in responses to discovery as
   3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   4 ONLY.”
   5         4.7.   Disclosure or Discovery Material: all items or information, regardless
   6 of the medium or manner in which it is generated, stored, or maintained (including,
   7 among other things, testimony, transcripts, and tangible things), that are produced or
   8 generated in disclosures or responses to discovery.
   9         4.8.   Expert: a person with specialized knowledge or experience in a matter
  10 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  11 an expert witness or as a consultant in this Action.
  12         4.9.   In-House Counsel: attorneys who are employees of a party to this
  13 Action. In-House Counsel does not include Outside Counsel of Record or any other
  14 outside counsel.
  15         4.10. Non-Party: any natural person, partnership, corporation, association or
  16 other legal entity not named as a Party to this action.
  17         4.11. Outside Counsel of Record: attorneys who are not employees of a
  18 party to this Action but are retained to represent a party to this Action and have
  19 appeared in this Action on behalf of that party or are affiliated with a law firm that
  20 has appeared on behalf of that party, and includes support staff.
  21         4.12. Party: any party to this Action, including all of its officers, directors,
  22 employees, consultants, retained experts, and Outside Counsel of Record (and their
  23 support staffs).
  24         4.13. Producing Party: a Party or Non-Party that produces Disclosure or
  25 Discovery Material in this Action.
  26         4.14. Professional Vendors: persons or entities that provide litigation support
  27 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  28
                                                  4
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 5 of 16 Page ID #:412




   1 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   2 and their employees and subcontractors.
   3         4.15. Protected Material: any Disclosure or Discovery Material that is
   4 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
   5 ATTORNEYS’ EYES ONLY.”
   6         4.16. Receiving Party: a Party that receives Disclosure or Discovery
   7 Material from a Producing Party.
   8         5.     SCOPE
   9         The protections conferred by this Stipulation and Order cover not only
  10 Protected Material (as defined above), but also (1) any information copied or
  11 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  12 compilations of Protected Material; and (3) any testimony, conversations, or
  13 presentations by Parties or their Counsel that might reveal Protected Material.
  14         Any use of Protected Material at trial shall be governed by the orders of the
  15 trial judge and other applicable authorities. This Order does not govern the use of
  16 Protected Material at trial.
  17         6.     DURATION
  18         Even after final disposition of this litigation, the confidentiality obligations
  19 imposed by this Order shall remain in effect until a Designating Party agrees
  20 otherwise in writing or a court order otherwise directs. Final disposition shall be
  21 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  22 or without prejudice; and (2) final judgment herein after the completion and
  23 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  24 including the time limits for filing any motions or applications for extension of time
  25 pursuant to applicable law.
  26         7.     DESIGNATING PROTECTED MATERIAL
  27         7.1.   Exercise of Restraint and Care in Designating Material for Protection:
  28 Each Party or Non-Party that designates information or items for protection under
                                                  5
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 6 of 16 Page ID #:413




   1 this Order must take care to limit any such designation to specific material that
   2 qualifies under the appropriate standards. The Designating Party must designate for
   3 protection only those parts of material, documents, items, or oral or written
   4 communications that qualify so that other portions of the material, documents,
   5 items, or communications for which protection is not warranted are not swept
   6 unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
   7 designations are prohibited. Designations that are shown to be clearly unjustified or
   8 that have been made for an improper purpose (e.g., to unnecessarily encumber the
   9 case development process or to impose unnecessary expenses and burdens on other
  10 parties) may expose the Designating Party to sanctions. If it comes to a Designating
  11 Party’s attention that information or items that it designated for protection do not
  12 qualify for protection, that Designating Party must promptly notify all other Parties
  13 that it is withdrawing the inapplicable designation.
  14         7.2.   Manner and Timing of Designations. Except as otherwise provided in
  15 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
  16 that qualifies for protection under this Order must be clearly so designated before
  17 the material is disclosed or produced.
  18         Designation in conformity with this Order requires:
  19                (a)   for information in documentary form (e.g., paper or electronic
  20 documents, but excluding transcripts of depositions or other pretrial or trial
  21 proceedings), that the Producing Party affix at a minimum, the legend
  22 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
  23 ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
  24 protected material. If only a portion of the material on a page qualifies for
  25 protection, the Producing Party also must clearly identify the protected portion(s)
  26 (e.g., by making appropriate markings in the margins).
  27         A Party or Non-Party that makes original documents available for inspection
  28 need not designate them for protection until after the inspecting Party has indicated
                                                 6
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 7 of 16 Page ID #:414




   1 which documents it would like copied and produced.
   2          During the inspection and before the designation, all of the material made
   3 available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
   4 Party has identified the documents it wants copied and produced, the Producing
   5 Party must determine which documents, or portions thereof, qualify for protection
   6 under this Order. Then, before producing the specified documents, the Producing
   7 Party must affix the “CONFIDENTIAL” legend to each page that contains Protected
   8 Material. If only a portion of the material on a page qualifies for protection, the
   9 Producing Party also must clearly identify the protected portion(s) (e.g., by making
  10 appropriate markings in the margins).
  11                 (b)   for testimony given in depositions that the Designating Party
  12 identifies the Disclosure or Discovery Material on the record, before the close of the
  13 deposition all protected testimony.
  14                 (c)   for information produced in some form other than documentary
  15 and for any other tangible items, that the Producing Party affix in a prominent place
  16 on the exterior of the container or containers in which the information is stored the
  17 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
  18 EYES ONLY.” If only a portion or portions of the information warrants protection,
  19 the Producing Party, to the extent practicable, shall identify the protected portion(s).
  20          7.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  21 failure to designate qualified information or items does not, standing alone, waive
  22 the Designating Party’s right to secure protection under this Order for such material.
  23 Upon timely correction of a designation, the Receiving Party must make reasonable
  24 efforts to assure that the material is treated in accordance with the provisions of this
  25 Order.
  26
  27
  28
                                                  7
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 8 of 16 Page ID #:415




   1         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
   3 designation of confidentiality at any time that is consistent with the Court’s
   4 Scheduling Order.
   5         8.2.   Meet and Confer. The Challenging Party shall initiate the dispute
   6 resolution process under Local Rule 37-1 et seq.
   7         8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
   8 joint stipulation pursuant to Local Rule 37-2.
   9         8.4.   The burden of persuasion in any such challenge proceeding shall be on
  10 the Designating Party. Frivolous challenges, and those made for an improper
  11 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  12 parties), may expose the Challenging Party to sanctions. Unless the Designating
  13 Party has waived or withdrawn the confidentiality designation, all parties shall
  14 continue to afford the material in question the level of protection to which it is
  15 entitled under the Producing Party’s designation until the Court rules on the
  16 challenge.
  17         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
  18         9.1.   Basic Principles. A Receiving Party may use Protected Material that is
  19 disclosed or produced by another Party or by a Non-Party in connection with this
  20 Action only for prosecuting, defending or attempting to settle this Action. Such
  21 Protected Material may be disclosed only to the categories of persons and under the
  22 conditions described in this Order. When the Action has been terminated, a
  23 Receiving Party must comply with the provisions of section 15 below (FINAL
  24 DISPOSITION).
  25         Protected Material must be stored and maintained by a Receiving Party at a
  26 location and in a secure manner that ensures that access is limited to the persons
  27 authorized under this Order.
  28
                                                 8
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 9 of 16 Page ID #:416




   1        9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   2 otherwise ordered by the court or permitted in writing by the Designating Party, a
   3 Receiving Party may disclose any information or item designated
   4 “CONFIDENTIAL” only to:
   5               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
   6 as well as employees of said Outside Counsel of Record to whom it is reasonably
   7 necessary to disclose the information for this Action;
   8               (b)   the officers, directors, and employees (including In-House
   9 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  10 Action;
  11               (c)   Experts (as defined in this Order) of the Receiving Party to
  12 whom disclosure is reasonably necessary for this Action and who have signed the
  13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14               (d)   the court and its personnel;
  15               (e)   court reporters and their staff;
  16               (f)   professional jury or trial consultants, mock jurors, and
  17 Professional Vendors to whom disclosure is reasonably necessary for this Action and
  18 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19               (g)   the author or recipient of a document containing the information
  20 or a custodian or other person who otherwise possessed or knew the information;
  21               (h)   during their depositions, witnesses, and attorneys for witnesses,
  22 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  23 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
  24 they will not be permitted to keep any confidential information unless they sign the
  25 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  26 agreed by the Designating Party or ordered by the court. Pages of transcribed
  27 deposition testimony or exhibits to depositions that reveal Protected Material may
  28
                                                 9
                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 10 of 16 Page ID #:417




   1 be separately bound by the court reporter and may not be disclosed to anyone except
   2 as permitted under this Stipulated Protective Order; and
   3                (i)   any mediators or settlement officers and their supporting
   4 personnel, mutually agreed upon by any of the parties engaged in settlement
   5 discussions.
   6         9.3.   Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   7 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
   8 writing by the Designating Party, a Receiving Party may disclose any information or
   9 item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only
  10 to:
  11                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  12 as well as employees of said Outside Counsel of Record to whom it is reasonably
  13 necessary to disclose the information for this Action;
  14                (b)   the court and its personnel; and
  15                (c)   court reporters and their staff who have signed the
  16 “Acknowledgement and Agreement to Be Bound” (Exhibit A).
  17         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  18 PRODUCED IN OTHER LITIGATION
  19         If a Party is served with a subpoena or a court order issued in other litigation
  20 that compels disclosure of any information or items designated in this Action as
  21 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
  22 ONLY,” that Party must:
  23                (a)   promptly notify in writing the Designating Party. Such
  24 notification shall include a copy of the subpoena or court order;
  25                (b)   promptly notify in writing the party who caused the subpoena or
  26 order to issue in the other litigation that some or all of the material covered by the
  27 subpoena or order is subject to this Protective Order. Such notification shall include
  28 a copy of this Stipulated Protective Order; and
                                                 10
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 11 of 16 Page ID #:418




   1               (c)   cooperate with respect to all reasonable procedures sought to be
   2 pursued by the Designating Party whose Protected Material may be affected. If the
   3 Designating Party timely seeks a protective order, the Party served with the
   4 subpoena or court order shall not produce any information designated in this action
   5 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   6 ONLY” before a determination by the court from which the subpoena or order
   7 issued, unless the Party has obtained the Designating Party’s permission. The
   8 Designating Party shall bear the burden and expense of seeking protection in that
   9 court of its confidential material and nothing in these provisions should be construed
  10 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  11 directive from another court.
  12        11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
  13 BE PRODUCED IN THIS LITIGATION
  14               (a)   The terms of this Order are applicable to information produced
  15 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  16 CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
  17 Non-Parties in connection with this litigation is protected by the remedies and relief
  18 provided by this Order. Nothing in these provisions should be construed as
  19 prohibiting a Non-Party from seeking additional protections.
  20               (b)   In the event that a Party is required, by a valid discovery request,
  21 to produce a Non-Party’s confidential information in its possession, and the Party is
  22 subject to an agreement with the Non-Party not to produce the Non-Party’s
  23 confidential information, then the Party shall:
  24                     (1)    promptly notify in writing the Requesting Party and the
  25 Non-Party that some or all of the information requested is subject to a
  26 confidentiality agreement with a Non-Party;
  27
  28
                                               11
                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 12 of 16 Page ID #:419




   1                      (2)   promptly provide the Non-Party with a copy of the
   2 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   3 reasonably specific description of the information requested; and
   4                      (3)   make the information requested available for inspection by
   5 the Non-Party, if requested.
   6               (c)    If the Non-Party fails to seek a protective order from this court
   7 within 14 days of receiving the notice and accompanying information, the Receiving
   8 Party may produce the Non-Party’s confidential information responsive to the
   9 discovery request. If the Non-Party timely seeks a protective order, the Receiving
  10 Party shall not produce any information in its possession or control that is subject to
  11 the confidentiality agreement with the Non-Party before a determination by the
  12 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
  13 expense of seeking protection in this court of its Protected Material.
  14         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  16 Protected Material to any person or in any circumstance not authorized under this
  17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  20 persons to whom unauthorized disclosures were made of all the terms of this Order,
  21 and (d) request such person or persons to execute the “Acknowledgment an
  22 Agreement to Be Bound” attached hereto as Exhibit A.
  23         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
  24 OTHERWISE PROTECTED MATERIAL
  25         When a Producing Party gives notice to Receiving Parties that certain
  26 inadvertently produced material is subject to a claim of privilege or other protection,
  27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                                12
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 13 of 16 Page ID #:420




   1 procedure may be established in an e-discovery order that provides for production
   2 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   3 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   4 communication or information covered by the attorney-client privilege or work
   5 product protection, the parties may incorporate their agreement in the stipulated
   6 protective order submitted to the court.
   7         14.   MISCELLANEOUS
   8               14.1. Right to Further Relief. Nothing in this Order abridges the right
   9 of any person to seek its modification by the Court in the future.
  10               14.2. Right to Assert Other Objections. By stipulating to the entry of
  11 this Protective Order, no Party waives any right it otherwise would have to object to
  12 disclosing or producing any information or item on any ground not addressed in this
  13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  14 ground to use in evidence of any of the material covered by this Protective Order.
  15               14.3. Filing Protected Material. A Party that seeks to file under seal
  16 any Protected Material must comply with Local Civil Rule 79-5. Protected Material
  17 may only be filed under seal pursuant to a court order authorizing the sealing of the
  18 specific Protected Material. If a Party’s request to file Protected Material under seal
  19 is denied by the court, then the Receiving Party may file the information in the
  20 public record unless otherwise instructed by the court.
  21         15.   FINAL DISPOSITION
  22         After the final disposition of this Action, as defined in paragraph 6, within 60
  23 days of a written request by the Designating Party, each Receiving Party must return
  24 all Protected Material to the Producing Party or destroy such material. As used in
  25 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26 summaries, and any other format reproducing or capturing any of the Protected
  27 Material. Whether the Protected Material is returned or destroyed, the Receiving
  28 Party must submit a written certification to the Producing Party (and, if not the same
                                                13
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 14 of 16 Page ID #:421




   1 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
   2 (by category, where appropriate) all the Protected Material that was returned or
   3 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   4 abstracts, compilations, summaries or any other format reproducing or capturing any
   5 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   6 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   7 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   8 reports, attorney work product, and consultant and expert work product, even if such
   9 materials contain Protected Material. Any such archival copies that contain or
  10 constitute Protected Material remain subject to this Protective Order as set forth in
  11 Section 6 (DURATION).
  12         16.   VIOLATION
  13         Any violation of this Order may be punished by appropriate measures
  14 including, without limitation, contempt proceedings and/or monetary sanctions.
  15         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  16
  17 DATED: May 8, 2020                    EMPLOYEE JUSTICE LEGAL GROUP
  18
  19
                                           By:         /s Jacob Karczewski
  20
                                                 JACOB KARCZEWSKI
  21                                             SAIMA ALI
  22                                             Attorneys for Plaintiffs
                                                 LANCE BAIRD, KOYAANA REDSTAR
  23                                             and FABIAN HUERTA
  24
  25
  26
  27
  28
                                                 14
                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 15 of 16 Page ID #:422




   1 DATED: May 8, 2020                THOMPSON COBURN LLP
   2
   3
                                       By:         /s Lukas Sosnicki
   4
                                             LUKAS SOSNICKI
   5                                         Attorneys for Defendant
   6                                         CHARTER COMMUNICATIONS, INC.

   7
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   8
       DATED: __May 12, 2020____________________
   9
  10
  11
                                    HON. KAREN L. STEVENSON
  12                                UNITED STATES MAGISTRATE JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             15
                         STIPULATION AND [PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-10621-DSF-KS Document 31 Filed 05/12/20 Page 16 of 16 Page ID #:423




   1                                                          EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3 I, ______________________________ [print or type full name], of __________
   4 ____________________________________________ [print or type full address],
   5 declare under penalty of perjury that I have read in its entirety and understand the
   6 Stipulated Protective Order that was issued by the United States District Court for
   7 the Central District of California on ____________, ____, in the case of Lance
   8 Baird, Koyaana Redstar, and Fabian Huerta, individually and on behalf of a class
   9 of others similarly situated v. Charter Communications, Inc., dba Charter
  10 Communications (CCI), Inc., a Delaware corporation, United States District Court
  11 for the Central District of California Case No. 2:19-cv-10621-DSF-KSx.
  12            I agree to comply with and to be bound by all the terms of this Stipulated
  13 Protective Order and I understand and acknowledge that failure to so comply could
  14 expose me to sanctions and punishment in the nature of contempt. I will not
  15 disclose in any manner any information or item that is subject to this Stipulated
  16 Protective Order to any person or entity except in strict compliance with the
  17 provisions of this Order. I further agree to submit to the jurisdiction of the United
  18 States District Court for the Central District of California for enforcing the terms of
  19 this Stipulated Protective Order, even if such enforcement proceedings occur after
  20 termination of this action. I hereby appoint _______________________ [print or
  21 type full name] of _____________________________________________ [print or
  22 type full address and telephone number] as my California agent for service of
  23 process in connection with this action or any proceeding related to enforcement of
  24 this Stipulated Protective Order.
  25 DATE: ________________________
  26 City and State where sworn and signed: _________________________________
  27 Printed name: _____________________________
  28 Signature: ________________________________
       Baird v. Charter Commc'ns - Stipulation and Proposed
       Protective Order.docx                                     16
                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
